FILED

UNITED STATES DISTRICT COURT

FoR THE DISTRICT oF coLUMmA SEP 2 4 2010

TYRoNE JULIUS, ) C'§:-,k,§ kt:{,s,','t'c°)‘,‘°'75 F.R.D. 497, 498 (D.D.C. l977).

Plaintiff’ s complaints set forth no facts at all, and utterly fail to comply with the minimal
requirements of Rule 8(a). Neither the court nor the defendants can discern the nature or basis of
plaintiff’ s claims, and the basis of the court’s jurisdiction is unclear. As drafted, the complaints
fail to comply with Rule 8(a) , and, accordingly, the four consolidated complaints will be

dismissed. An Order consistent with this Memorandum Opinion will be issued on this same



Date: w § jj »;_¢ /0 Unite §tates District Judge v

date.